In re Miller, Robert; — Defendant(s); applying for supervisory and/or remedial *400writs; to the Court of Appeal, Fifth Circuit, No. 93-KW-0252; Parish of St. Charles, Twenty-Ninth Judicial District Court, Div. “E”, No. 91-0401.
PER CURIAM.
Writ granted in part, denied in part.
The court of appeal properly vacated the portion of the discovery order which authorized the taking of the deputy’s deposition. The trial court did not otherwise abuse its discretion in granting defendant’s discovery requests. The order of the court of appeal is, therefore, vacated and the ruling of the trial court is reinstated except as to the portion of the ruling which authorizes the taking of the deposition.
KIMBALL, J., not on panel.